Citation Nr: 1028113	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-13 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left hip disability, 
including as secondary to a service-connected lumbosacral strain.

2.  Entitlement to service connection for a right hip disability, 
including as secondary to a service-connected lumbosacral strain.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant is a member of the Arizona Army National Guard.  He 
served on active duty from May to July 1996, and from December 
2003 to April 2005.  As set forth below, he was reportedly 
recalled to active duty in October 2009.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

On his April 2008 VA Form 9, Appeal to Board, the appellant 
requested a Board hearing at the RO.  In compliance with his 
request, the appellant was scheduled for a Board videoconference 
hearing, to be held in September 2009.  

The appellant subsequently requested rescheduling of the hearing, 
stating that he had been recalled to active duty and was to be 
deployed overseas.  He requested that his hearing be postponed 
until November 2010, when he was scheduled to return home.  

In October 2009, the Board granted the appellant's motion to 
reschedule his hearing.  Because he has not yet been afforded his 
requested hearing, a remand of this matter is necessary.  

Under applicable regulation, a hearing on appeal will be granted 
if a veteran, or his or her representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2009).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2009), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.

In order to ensure full compliance with due process requirements, 
therefore, such a hearing must be scheduled.  Videoconference 
hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 
20.704(a) (2009).

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, for 
a videoconference hearing before a Veterans 
Law Judge.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

